DETAILED ACTION
This office action is in response to the application filed on 19 May 2021. Claims 1-22 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Applicant states that this application is a continuation or divisional application of the prior-filed Application Nos.: 14/123,375 and 16/266,126. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claims or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed applications: 
Regarding Claims 8-11 and 19-22, the parent specifications of Application Nos.: 14/123,375 and 16/266,126 fail to provide adequate support because they do not disclose any description of recursive splitting, block partitioning, quad-tree block structure, root layer according to quad-tree block structure, or fixed and variable block size, as recited in Claims 8-11 and 19-22.  
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 19 May 2021 has/have been considered by the examiner (see attached PTO-1449).
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a decoding unit”, “a filtering unit”, and “a controller” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 3-4, 12, and 14-15 are objected to because of the following informalities:  
Regarding Claim 1, page 140, line 11 recites “the filtering process” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a filtering process - - .
Regarding Claim 1, page 140, line 14 recites “the filtering process” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a filtering process - - .
Regarding Claim 3, page 143, line 3 recites “the parameter” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a parameter - - .
Regarding Claim 3, page 143, lines 3-4 recite “the strength” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a strength - - .
Regarding Claim 3, page 143, line 5, “2*tc” should include a comma  - - 2*tc, - - .
Regarding Claim 4, page 143, line 14 recites “the luminance components” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - luminance components - - .
Regarding Claim 12, page 145, line 12 recites “the filtering process” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a filtering process - - .
Regarding Claim 12, page 145, line 16 recites “the filtering process” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a filtering process - - .
Regarding Claim 14, page 148, line 3 recites “the parameter” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a parameter - - .
Regarding Claim 14, page 148, lines 3-4 recite “the strength” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a strength - - .
Regarding Claim 14, page 148, line 4, “2*tc” should include a comma  - - 2*tc, - - .
Regarding Claim 15, page 148, line 11 recites “the luminance components” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - luminance components - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding these matters.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 and 8-13 of U.S. Patent No. 10,291,937 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1 and 12 of the instant application and the corresponding Claims 1-3 and 8-10 of U.S. Patent No. 10,291,937 B2), but also, for instance, independent Claims 1 and 12 of the instant application are broader in scope than the corresponding Claims 1-3 and 8-10 of U.S. Patent No. 10,291,937 B2. Additionally, although Claims 3 and 14 of the instant application recite a strength of the deblocking filter is selected, in relation to corresponding Claims 4 and 11 of U.S. Patent No. 10,291,937 B2, this is a minor difference and a matter of semantics, since independent Claims 1 and 8 of U.S. Patent No. 10,291,937 B2 already indicate the applicable strengths of the deblocking filters. Moreover, although Claims 5 and 16 of the instant application recite weak and strong filters, in relation to corresponding Claims 6 and 13 of U.S. Patent No. 10,291,937 B2, this is a minor difference and a matter of semantics, since independent Claims 1 and 8 of U.S. Patent No. 10,291,937 B2 already indicate the applicable strengths of the deblocking filters.
Claims 1-5 and 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5 and 8-12 of U.S. Patent No. 10,298,958 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1 and 12 of the instant application and the corresponding Claims 1-2 and 8-9 of U.S. Patent No. 10,298,958 B2), but also, for instance, independent Claims 1 and 12 of the instant application are broader in scope than the corresponding Claims 1-2 and 8-9 of U.S. Patent No. 10,298,958 B2. Additionally, although Claims 3 and 14 of the instant application recite a strength of the deblocking filter is selected, in relation to corresponding Claims 3 and 10 of U.S. Patent No. 10,298,958 B2, this is a minor difference and a matter of semantics, since independent Claims 1 and 8 of U.S. Patent No. 10,298,958 B2 already indicate the applicable strengths of the deblocking filters. Moreover, although Claims 5 and 16 of the instant application recite weak and strong filters, in relation to corresponding Claims 5 and 12 of U.S. Patent No. 10,298,958 B2, this is a minor difference and a matter of semantics, since independent Claims 1 and 8 of U.S. Patent No. 10,298,958 B2 already indicate the applicable strengths of the deblocking filters.
Claims 1-7 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,039,172 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1 and 12 of the instant application and the corresponding Claims 1 and 9 of U.S. Patent No. 11,039,172 B2), but also, for instance, independent Claims 1 and 12 of the instant application are broader in scope than the corresponding Claims 1 and 9 of U.S. Patent No. 11,039,172 B2. Moreover, examiner notes that the claims are substantially similar in scope, in which a minor difference is a decoding process versus an encoding process. A decoder provides the exact reverse/reciprocal process of an encoder. Therefore, it would have been obvious to one of ordinary skill in the art to recognize that the decoding process is an obvious variant of the encoding process, since the use of a decoding process would necessitate an encoding process to have any value (and vice versa). Additionally, although Claims 1 and 12 of the instant invention recites “1 to 8 times” and the corresponding Claim 1 and 9 of U.S. Patent No. 11,039,172 B2 recite “integer multiples”, this difference is minor and merely a matter of semantics. Lastly, although Claims 7 and 18 of the instant invention recite features of the decoding unit, this difference is minor, in view of the corresponding Claims 1, 8-9, and 16 of U.S. Patent No. 11,039,172 B2, since the claims merely recite the structural features of a generic decoder and therefore does not carry significant patentable weight.
Claims 1-7 and 12-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,051,043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the novel feature of the claims are the same (see Claims 1 and 12 of the instant application and the corresponding Claims 1 and 9 of U.S. Patent No. 11,051,043 B2), but also, for instance, independent Claims 1 and 12 of the instant application are broader in scope than the corresponding Claims 1 and 9 of U.S. Patent No. 11,051,043 B2. Additionally, although Claims 1 and 12 of the instant invention recite “1 to 8 times” and the corresponding Claim 1 and 9 of U.S. Patent No. 11,051,043 B2 recites “integer multiples”, this difference is minor and merely a matter of semantics. Lastly, although Claims 7 and 18 of the instant invention recite features of the decoding unit, this difference is minor, in view of the corresponding Claims 1, 8-9, and 16 of U.S. Patent No. 11,051,043 B2, since the claims merely recite the structural features of a generic decoder and therefore does not carry significant patentable weight.
Claims 8-11 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-16 of U.S. Patent No. 11,039,172 B2 and Claims 1-16 of U.S. Patent No. 11,051,043 B2 in view of Chuang et al., US Patent Application Publication No.: 2018/0270509 A1, hereby Chuang.
Claims 8-11 and 19-22 disclose additional features of recursive splitting, block partitioning, quad-tree block structure, root layer according to quad-tree block structure, and fixed and variable block size. These features are known and used in the conventional prior art of record (see Chuang, Figs. 1-3, and paragraph [0047]). Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art to implement such teachings, to increase coding efficiency, as suggested by the reference (see Chuang, Figs. 1-3, and paragraphs [0047] and [0066]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482